Citation Nr: 0122166	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for beta 
thalassemia and iron deficiency anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to January 
1995.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Atlanta, Georgia Regional Office (RO) that denied the 
benefits sought.  In June 2001, the veteran testified at a 
hearing in Washington, D.C. before the undersigned member of 
the Board.


FINDINGS OF FACT

1.  The veteran has a variously diagnosed acquired 
psychiatric disorder, with symptoms including those 
associated with PTSD and depression, which has been 
attributed by competent medical evidence to her experiences 
during active service and/or related to her service-connected 
gastric ulcer.

2.  In an unappealed rating decision of September 1996, the 
RO denied service connection for beta thalassemia/iron 
deficiency anemia.

3.  Evidence submitted since the September 1996 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  Service connection for a variously diagnosed acquired 
psychiatric disorder is warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2000).
2.  New and material evidence has been submitted, and the 
claim of service connection for beta thalassemia and iron 
deficiency anemia may be reopened.  38 U.S.C.A. § 5108, (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was pending, the Veterans Claims Assistance 
of Act of 2000 (VCAA) became effective.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions in 
the new law is now required.  In light of the nature 
(favorable) of the decision below, a remand of the case to 
the RO solely for consideration of the new law prior to Board 
review of the claims is not necessary. The veteran is not 
prejudiced by the Board's decisions.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Service connection for a psychiatric disorder, to 
include PTSD 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1101, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f)).

After a careful review of the entire record, the Board 
concludes that service connection for a variously diagnosed 
acquired psychiatric disorder is warranted.  An October to 
November 1989 (while the veteran was on active duty) hospital 
summary shows that she delivered a stillborn child and 
subsequently underwent surgery for gastric ulcers and 
gastrocolic fistulas.  VA medical records show that she has a 
variously diagnosed acquired psychiatric disorder.  The 
diagnoses have included major depression and PTSD.  A May 
1998 VA examination report includes an opinion that the 
veteran did not meet the criteria for PTSD.  On June 1999 VA 
outpatient treatment, the examiner concluded that testing 
results were consistent with a diagnosis of PTSD and that the 
veteran's stressor was the loss of two young children.  A 
July 2000 VA outpatient treatment record noted diagnoses of 
depression secondary to medical condition, gastric ulcer and 
PTSD.  A January 2001 VA psychiatry progress note reflects a 
diagnosis of PTSD with depression, and notes that the veteran 
suffered the loss of an unborn child in the military which 
caused ongoing intrusive, ruminative thoughts, depression, 
and complicated grief.  

Postservice VA medical records show that the veteran's 
variously diagnosed acquired psychiatric disorder, whether 
characterized as major depression or PTSD, is either due to 
loss of an unborn child (in service), or is secondary to her 
service-connected gastric ulcer, or both.  Although the 
precise diagnosis for the disability is a matter not entirely 
resolved, it nevertheless is clear from the evidentiary 
record that the veteran has an acquired psychiatric disorder 
which either began in service, resulted from traumatic 
experiences in service, or resulted from a service-connected 
gastric ulcer disease.  Any of these causative factors 
supports a grant of service connection, whether on a direct 
or secondary basis.  Accordingly, service connection for a 
variously diagnosed acquired psychiatric disorder is 
warranted.  
Whether new and material evidence has been 
submitted to reopen a claim of service connection 
for beta thalassemia and iron deficiency anemia.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
38 C.F.R. § 3.156(a) has been amended by new rules published 
August 29, 2001.  However, the changes apply only to claims 
filed on or after August 29, 2001.  Hence, they do not apply 
in the instant case.  66 Fed. Reg. 45, 630 (Aug. 29, 2001)(to 
be codified as amended at 38 C.F.R. § 3.156(a))

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis process in determining 
whether evidence is new and material in Evans v. Brown, 9 
Vet. App. 273 (1996).  VA must first determine whether the 
newly presented evidence is "new," that is, not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of evidence that was then of record.  If 
new, the evidence must be "probative" of the issue at hand.  
However, there is, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  For the purpose of 
determining whether a case should be reopened, credibility of 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In September 1996, the RO denied the veteran's original claim 
of service connection for ferrous anemia and beta thalassemia 
on the basis that they were constitutional or developmental 
abnormalities.  She was notified of that determination and of 
her appellate rights by letter that same month.  She did not 
appeal the decision, and it became final.  It is the last 
final decision on the issue.  In April 1998, the RO declined 
to reopen a claim of service connection for beta 
thalassemia/iron deficiency anemia, finding no evidence of a 
current disability.  Following receipt of additional VA 
outpatient records, the RO confirmed the previous denial of 
the claim.

At the time of the September 1996 rating decision, the 
evidence consisted of the veteran's service medical records, 
VA medical evidence, and statements.  The service medical 
records showed that a gastric ulcer was treated during 
service.  Beta thalassemia and iron deficiency anemia were 
diagnosed.  

In June 2001, the veteran testified that VA medical records 
would show she has anemia.  She is competent to report what 
information she has been told VA treatment records contain.

Evidence of persistent symptoms of a disability since service 
may be significantly probative as to whether such disability 
(even if constitutional or developmental in nature) was 
aggravated in service.  Such evidence is new (not previously 
of record) and material (probative of the issue at hand).  
Thus, the claim may be reopened. 


ORDER

Service connection for a variously diagnosed acquired 
psychiatric disorder is granted.

The appeal to reopen a claim of service connection for beta 
thalassemia and iron deficiency anemia is granted. 


REMAND

The evidence of record suggests that the veteran has current 
disability manifested by beta thalassemia and/or iron 
deficiency anemia that either was first manifested in 
service, progressed in severity during service, or is due to 
a service-connected gastric ulcer.  However, the evidence of 
record is not adequate for a final determination on this 
claim.  There are medical questions of etiology/causality 
which remain to be resolved.  Furthermore, regulations 
implementing the VCAA, published August 29, 2001, stipulate 
that a VA examination/opinion will be provided when there is 
a diagnosis of a current disability, evidence of an event in 
service, and evidence that the disability may be associated 
with the event in service.  66 Fed. Reg. 45630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)  
Here, we have all three elements shown, at least in part.    

In her testimony at the June 2001 hearing, the veteran 
indicated that there are additional VA treatment records 
pertaining to the disability for which she seeks service 
connection.  Review of the record reveals that no attempt has 
been made by VA to obtain these records, or to notify the 
veteran that they may be critical as to her claim, or to 
afford her the opportunity to submit them. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all medical care providers who 
treated her for beta thalassemia and/or 
iron deficiency anemia since service, and 
whose records have not yet been obtained.  
The RO should obtain copies of all 
records from any identified treatment 
sources.  In addition, the RO should 
obtain complete clinical records from all 
identified sources (including VA).  

2.  The RO should then schedule the 
veteran for a special VA examination to 
determine whether she has a disability 
manifested by the current nature and the 
likely etiology of the claimed beta 
thalassemia and iron deficiency anemia, 
separate and distinct from her service 
connected ulcer disease (or, in the 
alternative whether anemia / beta 
thalassemia, if shown, are manifestations 
of the ulcer disease.  All indicated 
tests must be conducted.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination. 
Based on the examination and review of 
the claims file, the examiner should 
provide an opinion as to the likelihood 
that the veteran has a current disability 
manifested by beta thalassemia that was 
either first manifested during service, 
increased in severity beyond natural 
progress during service, or is due to 
service connected ulcer disease.  The 
examiner must explain the rationale for 
any opinion given.  

3.  The RO must review the claims file and 
ensure that any further notification and 
development action required by the VCAA is 
completed. 

4.  The RO should then review the 
veteran's claim.  If it remains denied, 
an appropriate supplemental statement of 
the case should be issued to the veteran 
and her representative, and they should 
be given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  No action by the veteran is 
necessary until she is notified.  The purpose of this remand 
is to further develop the record and to afford the veteran 
due process of law. The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



